IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,372


EX PARTE PHYLLIS GANT GAMBLES, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM CAUSE NUMBER F-2003-1696-E IN THE 367TH 

JUDICIAL DISTRICT COURT OF DENTON COUNTY



Per curiam.


O P I N I O N



	This is a post-conviction application for a writ of habeas corpus filed pursuant to Article
11.07, § 3, TEX.CODE CRIM.PROC.  Applicant was convicted of three counts of theft and
punishment was assessed at confinement in a state jail for two years after her community
supervision was revoked .  There was no appeal from these convictions.
	Applicant contends that she was denied her right to a meaningful appeal when her
requests for appointment of appellate counsel were repeatedly ignored.  The trial court entered
findings of fact and conclusions of law in which it found Applicant desired to appeal her
community supervision revocation and pursued the appointment of an attorney for the appeal,
and recommended that an out-of-time appeal be granted.
	Relief is granted.  Applicant is entitled to an out-of-time appeal in cause number F-2003-1696-E in the 367th Judicial District Court of Denton County.  This cause is returned to that
point in time at which Applicant may give written notice of appeal so that she may then, with the
aid of counsel, obtain a meaningful appeal.  For purposes of the Texas Rules of Appellate
Procedure, all time limits shall be calculated as if the sentence had been imposed on the date that
the mandate of this Court issues.  We hold that should Applicant desire to prosecute an appeal,
she must take affirmative steps to see that written notice of appeal is given within thirty days
after the mandate of this Court has issued.
DELIVERED: April 5, 2006
DO NOT PUBLISH